The two citations issued by the dog officer prior to the minor plaintiff’s injury on April 12, 1981, were not restraint orders of the type described in § 157. They were not based on complaints in writing; they were not the product of an examination under oath; and they were not issued by or in the name of the chief of police. They contained no mention of the right to appeal to a District Court within ten days. They indicated that the offense (in each instance) arose under a municipal dog control law, and the offense checked was “unrestrained dog”. So far as appears from an otherwise silent record, the citations may have been based on violations of a municipal leash law rather than faults of the type that justify a restraint order under § 157. It follows that it was error for the judge to treble the damages found by the jury.
The judgments are reversed. A new judgment is to be entered for the plaintiffs on counts one and two of the complaint in the amounts stipulated by the parties in the agreement dated February 3,1987, and for the defendants on count three.

So ordered.